Name: Regulation (EU) 2019/497 of the European Parliament and of the Council of 25 March 2019 amending Regulation (EU) No 508/2014 as regards certain rules relating to the European Maritime and Fisheries Fund following the withdrawal of the United Kingdom from the Union
 Type: Regulation
 Subject Matter: fisheries;  international law;  EU finance;  Europe;  European construction
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union LI 85/22 REGULATION (EU) 2019/497 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2019 amending Regulation (EU) No 508/2014 as regards certain rules relating to the European Maritime and Fisheries Fund following the withdrawal of the United Kingdom from the Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 42 and 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the European Economic and Social Committee, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, namely from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal agreement published in the Official Journal of the European Union on 19 February 2019 (2) contains arrangements for the application of provisions of Union law to the United Kingdom beyond the date on which the Treaties cease to apply to the United Kingdom. If that agreement enters into force, the Common Fisheries Policy (CFP) will apply to the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. (3) When the CFP ceases to apply to the United Kingdom, United Kingdom waters (territorial sea and adjacent exclusive economic zone) will no longer be part of Union waters. Consequently, in the absence of a withdrawal agreement, Union vessels risk losing access to United Kingdom waters and fishing opportunities therein from 30 March 2019. This would have a significant impact in terms of fishing activities of the Union fleet and economic returns. (4) Measures are already available under Regulation (EU) No 508/2014 of the European Parliament and of the Council (3) that can be used for mitigating the adverse economic effects due to the withdrawal of the United Kingdom from the Union throughout the whole chain of production and marketing. (5) Regulation (EU) No 508/2014 lays down the rules and arrangements for granting financial compensation to fishermen and owners of fishing vessels in cases of temporary cessation of fishing activities. The criteria to allow for temporary cessation do not allow for compensation due to the withdrawal of a Member State from the Union and the subsequent loss of access to and fishing opportunities within the waters of that State. (6) In addition to the measures already available under Regulation (EU) No 508/2014, in order to mitigate the adverse economic effects caused by the withdrawal of a Member State from the Union, public support for the temporary cessation of fishing activities should be available for fishermen and operators that have significant dependence on access to United Kingdom waters. (7) Regulation (EU) No 508/2014 should therefore be amended accordingly. (8) The remaining appropriations are available to be dedicated to any eligible measure mitigating the consequences of the withdrawal of the United Kingdom from the Union. (9) For the sake of simplification, Member States concerned are invited to consider combining amendments to their operational programme within the context of Article 22(4) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (4). (10) In view of the need to ensure, prior to the date of the withdrawal of the United Kingdom from the Union, the availability of support under the European Maritime and Fisheries Fund for temporary cessation of fishing activities by Union fishing vessels with significant dependence on access to United Kingdom waters in the event that the United Kingdom does not grant access to those waters from the date of the United Kingdom's withdrawal from the Union, which could be 30 March 2019, it was considered appropriate to provide for an exception to the eight-week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the TEU, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. (11) This Regulation should enter into force as a matter of urgency on the day following that of its publication in the Official Journal of the European Union and should apply from the day following that on which the Treaties cease to apply to the United Kingdom, unless a withdrawal agreement concluded with the United Kingdom has entered into force by that date, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 508/2014 Regulation (EU) No 508/2014 is amended as follows: (1) In Article 13, the following paragraph is added: 9. Member States shall have the possibility to exceed the amount set out in paragraph 2 of this Article and to go below the amounts set out in paragraphs 3 to 7 of this Article to support the measures set out in Article 33 of this Regulation if the United Kingdom does not grant access rights to United Kingdom waters for Union fishing vessels that have significant dependence on access to those waters for their fishing activities in the event that the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) of the Treaty on European Union (TEU).; (2) In Article 25, the following paragraph is inserted: 3a. The total financial contribution from the EMFF to the measures referred to in point (d) of Article 33(1) shall not be taken into account when determining whether the thresholds set out in points (a) and (b) of paragraph 3 of this Article are exceeded.; (3) Article 33 is amended as follows: (a) in paragraph 1, the following point is added: (d) to address the consequences of a situation in which the United Kingdom does not grant access rights to United Kingdom waters for Union fishing vessels that have significant dependence on access to those waters for their fishing activities in the event that the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) TEU.; (b) paragraph 2 is replaced by the following: 2. The support referred to in points (a), (b) and (c) of paragraph 1 may be granted for a maximum duration of six months per vessel during the period from 2014 to 2020 and the support referred to in point (d) of that paragraph may be granted for a maximum duration of nine months per vessel during the period from 2014 to 2020. Expenditure relating to point (d) of paragraph 1 shall be eligible from the date of application of Regulation (EU) 2019/497 of the European Parliament and of the Council (*1). (*1) Regulation (EU) 2019/497 of the European Parliament and of the Council of 25 March 2019 amending Regulation (EU) No 508/2014 as regards certain rules relating to the European Maritime and Fisheries Fund by reason of the withdrawal of the United Kingdom from the Union (OJ L 85 I, 27.3.2019, p. 22)." Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) of the TEU. However, this Regulation shall not apply if a withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) of the TEU has entered into force by the day following that on which the Treaties cease to apply to the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Position of the European Parliament of 13 March 2019 (not yet published in the Official Journal) and Decision of the Council of 19 March 2019. (2) OJ C 66 I, 19.2.2019, p. 1. (3) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (4) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320).